As reported at 204 Ct. Cl. 801, the court issued an order subsequent to the filing of a recommended decision by Trial Judge Spector, the case having been submitted to the court *840on the briefs and oral argument of counsel. On May 22,1974 plaintiff moved the court for an order granting partial summary judgment. On October 25, 1974 the court entered the following order:
Before Davis, Judge,, Presiding, Skelton and Kunzig, Judges.
“This case comes before the court on plaintiff’s motion, filed May 22, 1974, for an order granting partial summary judgment. Upon consideration thereof, together with the opposition thereto, without oral argument, on the basis of the provisions of 28 U.S.C. § 2517,
“it is ordered that plaintiff’s said motion for partial summary judgment he and the same is denied.”